DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has canceled claims 1 – 12.
New claims 13 – 24 are presented for examination.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the second sensor wheel having a different sensor wheel profile as claimed in claim 17 must be shown or the feature(s) canceled from the claim(s).  A plurality of sensor wheels, and each of the receiver coil systems is assigned a respective one of the sensor wheels as claimed in claim 23 must be shown or the feature(s) canceled from the claim(s).
  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 17, it is unclear where the second sensor wheel is positioned with respect to the first sensor wheel?
As to claim 23, it is unclear how the sensor wheel includes a plurality of sensor wheels?
Claim 23 recites the limitation "the sensor wheel" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13, 15 – 16, 18, 21 – 22 and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oshinubi et al. (2017/0227379).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later 
As to claim 13, Oshinubi et al. (hereinafter Oshinubi) discloses a sensor system for determining at least one rotation characteristic of an element (112) rotating about at least one rotation axis, the sensor system comprising: a first sensor wheel (116) that is contactable to the rotating element (112) and that includes a sensor wheel profile (140, [0042]); and an inductive position sensor (110) that includes a coil arrangement (118), wherein the coil arrangement includes: an excitation coil (120); and at least two receiver coils (122,126) that, at least in part, have a sinusoidal shape ([0010], [0036], Fig. 4A).

    PNG
    media_image1.png
    748
    480
    media_image1.png
    Greyscale



As to claim 24, Oshinubi discloses a sensor system determining at least one rotation characteristic of an element (112) rotating about at least one rotation axis using a sensor system, the sensor system including (a) a first sensor wheel (116) that is contactable to the rotating element (112) and that includes a sensor wheel profile (140, [0042]) and (b) an inductive position sensor (110) that includes a coil arrangement, wherein the coil arrangement includes an excitation coil (120) and at least two receiver coils (122, 126) that, at least in part, have a sinusoidal shape, the method comprising receiving at least two inductive signals via the receiver coils (122, 126); and ascertaining [0044] the rotation characteristic based on the received inductive signals ([0010], [0036], Fig. 4A).
As to claim 15, Oshinubi discloses that in at least one angular position of the coil arrangement (122, 126), the coil arrangement covers at least one of a plurality of profile elements of the sensor wheel and at least one gap between two of the plurality of profile elements (Fig. 1, 4A, 6).
As to claim 16, Oshinubi discloses that the at least two receiver coils (122, 126) are each made up of at least two partial windings, and, for at least two immediately adjacent ones of the at least two received coils, the respective partial windings are oriented in opposite directions of each other (Fig. 2, 5), [0036], (Claim 6).
As to claim 18, Oshinubi discloses that in at least one angular position of the receiver coils (122, 126 (Fig. 4A)), each of the receiver coils covers at least one of a plurality of profile elements of the sensor wheel and at least one gap between two of the plurality of profile elements [0015], [0037], (Fig. 1).
As to claim 21, Oshinubi discloses an evaluation circuit (110), wherein the evaluation circuit is configured to deduce an angular position of the sensor wheel based on signals of the receiver coils [0008], [0044].
As to claim 22, Oshinubi discloses that the coil arrangement includes at least two receiver coil systems (152, 154), each of the at least two receiver coil systems including at least two of the receiver coils (122, 126).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 19 -20 is/are rejected under 35 U.S.C. 103 as being obvious over Oshinubi et al. (2017/0227379) in view of Fukui et al. (DE102004057205).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
As to claim 14, Oshinubi fails to disclose that the at least two receiver coils are situated in such a way that the at least two receiver coils generate, during a rotation of the rotating element at a constant angular velocity about the rotation axis, sinusoidal signals that are phase-shifted relative to one another in such a way that adjacent ones of the sinusoidal signals have a phase spacing of 360°/2n for n=2 and 360°/n for n>3; and n is a total number of the at least two receiver coils included in the coil arrangement.
Fukui et al. (hereinafter Fukui) discloses a magnetic position detector comprising the at least two receiver coils (104c, 104d) are situated in such a way that the at least two receiver coils (104c, 104d) generate, during a rotation of the rotating element at a constant angular velocity about the rotation axis, sinusoidal signals that are phase-shifted relative to one another in such a way that adjacent ones of the sinusoidal signals have a 
 As to claim 19, Oshinubi fails to disclose at least two of the receiver coils are phase shifted relative to one another and have identical periods.  Fukui et al. (hereinafter Fukui) discloses a magnetic position detector comprising at least two of the receiver coils (104c, 104d) are phase shifted relative to one another and have identical periods ([0026] – [0029], Fig. 2 - 5).  Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having 
As to claim 20, Oshinubi fails to disclose that periodicity of the sinusoidal receiver coils corresponds to an integer multiple of an angular distance between two adjacent ones of a plurality of profile elements of the sensor wheel.  Fukui discloses a magnetic position detector wherein a periodicity of the sinusoidal receiver coils (604c, 604d) corresponds to an integer multiple of an angular distance between two adjacent ones of a plurality of profile elements of the sensor wheel (601) (Fig. 6, 7, 10 [0030]). Therefore, at the time of the invention, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Oshinubi in view of the teachings of Fukui wherein periodicity of the sinusoidal receiver coils corresponds to an integer multiple of an angular distance between two adjacent ones of a plurality of profile elements of the sensor wheel to achieve high precision position detector would optimize the distribution level of the magnetic field.



Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Herrmann et al. (10,724,876) is cited for its disclosure of a linear displacement sensor.
Britsch et al. (5,251,600) is cited for its disclosure of an arrangement for determining angle of rotation of two rotating parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REENA AURORA whose telephone number is (571)272-2263.  The examiner can normally be reached on M-F: 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 5712722210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/REENA AURORA/Primary Examiner, Art Unit 2858